     Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.1 Filed 03/04/21 Page 1 of 39




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JACK HITSMAN,

               Plaintiff,

v.

LAST STEP RECOVERY LLC,
KIARA F. SESSIONS,
JAYNA MONICA LEAR, and
JARON CHARLES CALDWELL,

            Defendants.
____________________________/

                                           COMPLAINT

I.       Introduction

         1.    Plaintiff is a victim of credit identity theft, whose stolen personal and financial

information was used to create a counterfeit account and debt. Defendants are debt collectors and

credit identity thieves who acquired plaintiff’s stolen personal and financial information along

with the counterfeit account, and then contacted and falsely threatened plaintiff with litigation,

prosecution and other adverse consequences unless plaintiff paid defendants money to satisfy the

non-existent debt.

         2.    Defendants have violated the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq., Driver’s Privacy Protection Act of 1994 (“DPPA”), 18 U.S.C. § 2721 et

seq., Michigan Regulation of Collection Practices Act (“MRCPA”), M.C.L. § 445.251 et seq.,

and Michigan Occupational Code (“MOC”) M.C.L. § 339.901 et seq.

         3.    On November 4, 2015, the Federal Trade Commission and other law enforcement


                                                  1
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.2 Filed 03/04/21 Page 2 of 39




authorities around the country announced the first coordinated federal-state enforcement

initiative targeting deceptive and abusive debt collection practices. The “Operation Collection

Protection” initiative is described by the FTC as a nationwide crackdown by federal, state, and

local law enforcement authorities against collectors who use illegal tactics such as harassing

phone calls and false threats of litigation, arrest, and wage garnishment. The initiative targets

debt collectors who attempt to collect so-called phantom debts – phony debts that consumers do

not actually owe. See www.ftc.gov/news-events/press-releases/2015.

       4.      On September 29, 2020, the “Federal Trade Commission, along with more than

50 federal and state law enforcement partners . . . announced a nationwide law enforcement and

outreach initiative to protect consumers from phantom debt collection and abusive and

threatening debt collection practices . . . [with two new FTC cases against companies that] were

trying to collect debts they cannot legally collect or that a consumer does not owe – a practice

known as phantom debt collection.” See https://www.ftc.gov/news-events/press-releases/2020/

09/ftc-state-federal-law-enforcement-partners-announce-nationwide.

       5.      The Identity Theft and Assumption Deterrence Act, 18 U.S.C. § 1028, makes it a

felony to “knowingly transfer, possess, or use, without lawful authority, a means of identification

of another person with the intent to commit, or to aid or abet, or in connection with, any unlawful

activity that constitutes a violation of Federal law . . . .” The act defines a “means of

identification” to include an individual’s “name, social security number, date of birth,” and other

information.

       6.      Defendants have knowingly and unlawfully acquired, transferred, shared among

themselves and used, plaintiff’s stolen personal and financial information, in furtherance of their



                                                   2
  Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.3 Filed 03/04/21 Page 3 of 39




joint enterprise to contact and coerce the payment of money from plaintiff through false threats of

litigation and prosecution, claiming money due on a fake debt, in violation of the FDCPA, DPPA

and Michigan law.

II.    Jurisdiction

       7.        This Court has jurisdiction under 15 U.S.C. § 1692k(d) (FDCPA), 18 U.S.C. §

2724(a) (DPPA), and 28 U.S.C. § 1331. This Court has supplemental jurisdiction regarding

plaintiff’s state law claims under 28 U.S.C. § 1367. Venue in this judicial district is proper

because the pertinent events took place here.

III.   Parties

       8.        Plaintiff Jack Hitsman is an adult, natural person residing in Montcalm County,

Michigan. Mr. Hitsman is a “consumer” and “person” as the terms are defined and used in the

FDCPA. Mr. Hitsman is a “person” as the term is defined and used in the DPPA. Mr. Hitsman is

a “consumer,” “debtor” and “person” as the terms are defined and used in the MRCPA and

MOC.

       9.        Defendant Last Step Recovery LLC (“LSR”) is an active Georgia limited liability

company (Georgia Control No. 20142924), formed July 30, 2020. According to the LSR Annual

Registration filed January 14, 2021, the “Principal Office Address” for LSR is 217 Nellie Trace

SE, Mableton, Georgia 30126, which is the probable current residential address for defendant

Kiara F. Sessions. The registered agent for LSR is Kiara F. Sessions, 217 Nellie Trace SE,

Mableton, Georgia 30126. LSR uses interstate commerce and the mails in a business the

principal purpose of which is the collection of debts. LSR regularly collects or attempts to

collect, directly or indirectly, debts owed or due or asserted to be owed or due another. LSR is a



                                                 3
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.4 Filed 03/04/21 Page 4 of 39



“debt collector” as the term is defined and used in the FDCPA. LSR is a “regulated person” as

the term is defined and used in the MRCPA. Alternatively, LSR is a “collection agency” and

“licensee” as the terms are defined and used in the MOC.

       10.     LSR and it employees and agents use multiple, unregistered aliases for LSR,

including: LSR; Last Step; Last Step Recovery; LastStep Recovery; LSR Payment Processing;

Gonzales Firm; Gonzales Law Firm; and Carmen Gonzales Law Firm.

       11.     LSR and it employees and agents use multiple emails to operate their credit

identity theft and debt collection scam, including: lsrpaymentprocessing@gmail.com.

       12.     On September 28, 2020, defendants anonymously registered through Wild West

Domains, LLC and Domains by Proxy, LLC, the internet domain www.LastStepRecovery.com.

The domain links to an active website that provides a contact telephone number, 404-980-9110,

which is a cellular telephone registered to defendant Kiara F. Sessions. The website also provides

a contact email address, lastchancerecovery@yahoo.com.

       13.     LSR through its employees and agents directly and indirectly participated in the

efforts to collect an alleged debt from Mr. Hitsman that are described in this complaint.

       14.     Defendant Kiara F. Sessions, also known as Kiara Faeshun Sessions, also known

as Kiara F. Roberts, is a natural person, age 31, purportedly residing at 217 Nellie Trace SE,

Mableton, Georgia 30126. Ms. Sessions is an owner, officer, member, manager, employee and

agent of defendant LSR. Ms. Sessions uses interstate commerce and the mails in a business the

principal purpose of which is the collection of debts. Ms. Sessions regularly collects or attempts

to collect, directly or indirectly, debts owed or due or asserted to be owed or due another. Ms.

Sessions is a “debt collector” as the term is defined and used in the FDCPA. Ms. Sessions is a

“regulated person” as the term is defined and used in the MRCPA. Alternatively, Ms. Sessions is

                                                 4
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.5 Filed 03/04/21 Page 5 of 39



a “collection agency” and “licensee” as the terms are defined and used in the MOC.

       15.     Ms. Sessions has used multiple, unregistered aliases to operate her credit identity

theft and debt collection scam, including: Carmen Gonzales; and Samantha Harris.

       16.     Ms. Sessions has used multiple telephone numbers and email addresses in

connection with the operation of defendants’ credit identity theft and debt collection scam,

including: 404-980-9110; 404-228-9774; and 404-445-7340; and kfsessions810@yahoo.com.

       17.     Ms. Sessions maintains a profile on www.linkedin.com, stating that Ms. Sessions

has been a Sales Associate at TruGreen in Atlanta, Georgia from January 2016 to the present.

       18.     Ms. Sessions is a repeat criminal offender and convicted felon, involving crimes

of theft and dishonesty, including a criminal indictment in federal court for credit identity theft.

       19.     On May 11, 2007, Ms. Sessions was charged in Cobb County, Georgia with

Aggravated Battery – Felony, Case No. 079024841.

       20.     On August 21, 2009, Ms. Sessions was charged in Cobb County, Georgia with

Shoplifting – Felony, Case No. 099036511.

       21.     On December 1, 2010, Ms. Sessions was charged in Dekalb County, Georgia with

Criminal Trespass, Offense Code 16-7-21, Case No. 10C29531.

       22.     On September 29, 2015, Ms. Sessions was charged in Dekalb County, Georgia

with Theft by Shoplifting, Offense Code 16-8-14, Case No. 15C86673B, was found guilty, and

was sentenced to twelve months probation.

       23.     On January 17, 2017, Ms. Sessions was indicted in the United States District

Court for the Northern District of Georgia, Atlanta Division, in a fifteen count indictment for

Theft of Public Money (18 U.S.C. §§ 641, 642); Aggravated Identity Theft (18 U.S.C. §

1028A(1) and (2)); and Fraud and Related Activity in Connection with Possession of

                                                  5
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.6 Filed 03/04/21 Page 6 of 39



Unauthorized Access Device (18 U.S.C. § 1029(a)(1) and (2)). As stated in the court documents,

Ms. Sessions obtained and used the stolen information of numerous individuals, including

names, Social Security Numbers, dates of birth, addresses, and other private and personal

information, to file fake tax returns with the United States Department of Treasury and obtain

and steal tax refunds to which Ms. Sessions was not entitled. On September 5, 2017, Ms.

Sessions entered a Guilty Plea on one court for Theft of Public Money, 18 U.S.C. §§ 641, 642.

On January 11, 2018, the court sentenced Ms. Sessions to three years probation, plus judgment

for restitution in the amount of $61,522.00. On March 23, 2020, Ms. Sessions filed a motion for

early termination of probation, with counsel claiming that Ms. Sessions had become a model

citizen, leader and inspiration to those around her, having founded a recreational kickball team

for her two children, as well as spearheaded a Christmas coat drive for those in need. On March

25, 2020, the court improvidently terminated the probation of Ms. Sessions. Four months later,

on July 30, 2020, Ms. Sessions formed Last Step Recovery LLC, and began operating her current

credit identity theft and debt collection scam.

       24.     On May 4, 2015, Ms. Sessions filed for Chapter 7 Bankruptcy, and on November

16, 2015 received a discharge. In re Kiara Faeshun Sessions, U.S. Bankruptcy Court, Northern

District of Georgia (Atlanta), Bankruptcy Petition No. 15:58459-wlh.

       25.     Non-party Klassy Kloset LLC is an active Georgia limited liability company

(Georgia Control No. 19143312), formed October 25, 2019, with the “Principal Office Address”

at 217 Nellie Trace SE, Mableton, Georgia 30126, which is the probable current residential

address for defendant Kiara F. Sessions and the principal office address for defendant LSR. The

registered agent is Kiara F. Sessions, 217 Nellie Trace SE, Mableton, Georgia 30126. It will need

to be determined in discovery whether Klassy Kloset LLC participated in the efforts to collect an

                                                  6
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.7 Filed 03/04/21 Page 7 of 39



alleged debt from Mr. Hitsman that are described in this complaint.

       26.     Ms. Sessions (a) created the collection policies and procedures used by LSR and

its employees and agents, in connection with their common efforts to collect consumer debts, (b)

managed or otherwise controlled the daily collection operations of LSR, (c) oversaw the

application of the collection policies and procedures used by LSR and its employees and agents,

(d) drafted, created, approved and ratified the tactics and scripts used by LSR and its employees

and agents, to collect debts from consumers, including the tactics and scripts that were used to

attempt to collect an alleged debt from Mr. Hitsman as stated in this complaint, (e) ratified the

unlawful debt collection practices and procedures used by LSR and its employees and agents, in

connection with their common efforts to collect consumer debts, and (f) had knowledge of,

approved, participated in, and ratified the unlawful debt collection practices used by LSR and its

employees and agents, in attempts to collect an alleged debt from Mr. Hitsman as stated in this

complaint.

       27.     Ms. Sessions directly and indirectly participated in the efforts to collect an alleged

debt from Mr. Hitsman that are described in this complaint.

       28.     Defendant Jayna Monica Lear is a natural person, age 47, purportedly residing at

7121 Crystal Creek Place, Douglasville, Georgia 30134, or 1345 Towne Lake Hills South Drive,

Building 900-101, Woodstock, Georgia 30189, or 3802 Tree Corners Parkway, Peachtree

Corners, Georgia 30092. Ms. Lear is an employee and agent of defendant LSR. Ms. Lear uses

interstate commerce and the mails in a business the principal purpose of which is the collection

of debts. Ms. Lear regularly collects or attempts to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another. Ms. Lear is a “debt collector” as the term is defined

and used in the FDCPA. Ms. Lear is a “regulated person” as the term is defined and used in the

                                                  7
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.8 Filed 03/04/21 Page 8 of 39



MRCPA. Alternatively, Ms. Lear is a “collection agency” and “licensee” as the terms are defined

and used in the MOC.

       29.     Ms. Lear has used multiple, unregistered aliases to operate her credit identity theft

and debt collection scam, including: “Monica.”

       30.     Ms. Lear maintains the email address jaynalear@yahoo.com.

       31.     Ms. Lear maintains a profile on www.linkedin.com, stating that Ms. Lear is a

“Sales Specialist at Tru Green Lawn Company.”

       32.     Ms. Lear (a) created the collection policies and procedures used by LSR and its

employees and agents, in connection with their common efforts to collect consumer debts, (b)

managed or otherwise controlled the daily collection operations of LSR, (c) oversaw the

application of the collection policies and procedures used by LSR and its employees and agents,

(d) drafted, created, approved and ratified the tactics and scripts used by LSR and its employees

and agents, to collect debts from consumers, including the tactics and scripts that were used to

attempt to collect an alleged debt from Mr. Hitsman as stated in this complaint, (e) ratified the

unlawful debt collection practices and procedures used by LSR and its employees and agents, in

connection with their common efforts to collect consumer debts, and (f) had knowledge of,

approved, participated in, and ratified the unlawful debt collection practices used by LSR and its

employees and agents, in attempts to collect an alleged debt from Mr. Hitsman as stated in this

complaint.

       33.     Ms. Lear directly and indirectly participated in the efforts to collect an alleged

debt from Mr. Hitsman that are described in this complaint.

       34.     Defendant Jaron Charles Caldwell, also known as Javon Charles Caldwell, also



                                                 8
 Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.9 Filed 03/04/21 Page 9 of 39



known as Ron Caldwell, also known as Ronnie Caldwell, also known as Jaron “Play” Caldwell,

is a natural person, age 40, purportedly residing at 4043 Kingsbrook Boulevard, Decatur, Georgia

30034. Mr. Caldwell is an employee and agent of defendant LSR. Mr. Caldwell uses interstate

commerce and the mails in a business the principal purpose of which is the collection of debts.

Mr. Caldwell regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another. Mr. Caldwell is a “debt collector” as the term is defined and

used in the FDCPA. Mr. Caldwell is a “regulated person” as the term is defined and used in the

MRCPA. Alternatively, Mr. Caldwell is a “collection agency” and “licensee” as the terms are

defined and used in the MOC.

        35.      Mr. Caldwell has used multiple, unregistered aliases to operate his credit identity

theft and debt collection scam, including: “Chuck Bell.”

        36.      Mr. Caldwell maintains the email address play2303@gmail.com.

        37.      According to the State of North Carolina, Mr. Caldwell, “Offender ID: 0691357,”

is a convicted felon, with numerous convictions, mostly involving the possession and sale of

illegal drugs.

        38.      Mr. Caldwell (a) created the collection policies and procedures used by LSR and

its employees and agents, in connection with their common efforts to collect consumer debts, (b)

managed or otherwise controlled the daily collection operations of LSR, (c) oversaw the

application of the collection policies and procedures used by LSR and its employees and agents,

(d) drafted, created, approved and ratified the tactics and scripts used by LSR and its employees

and agents, to collect debts from consumers, including the tactics and scripts that were used to

attempt to collect an alleged debt from Mr. Hitsman as stated in this complaint, (e) ratified the



                                                  9
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.10 Filed 03/04/21 Page 10 of 39



unlawful debt collection practices and procedures used by LSR and its employees and agents, in

connection with their common efforts to collect consumer debts, and (f) had knowledge of,

approved, participated in, and ratified the unlawful debt collection practices used by LSR and its

employees and agents, in attempts to collect an alleged debt from Mr. Hitsman as stated in this

complaint.

       39.     Mr. Caldwell directly and indirectly participated in the efforts to collect an alleged

debt from Mr. Hitsman that are described in this complaint.

       40.     Defendants and their employees and agents have used multiple telephone numbers

to operate their credit identity theft and debt collection scam, including: 302-469-4246; 404-980-

9110; 404-228-9774; 404-445-7340; 517-489-3016; 833-922-3500; and 888-892-3109.

       41.     Defendants and their employees and agents have used multiple addresses in

connection with the operation of their credit identity theft and debt collection scam, including:

“LSR Payment Processing, P.O. Box 684, Alpharetta, Georgia 30004.”

       42.     Defendants use a Merchant Account that they have established in the name of

“Last Step Recovery LLC,” telephone number 888-892-3109, to receive debit card and credit

card payments from defendants’ victims. The Acquiring Bank for Defendants’ Merchant Account

is Commercial Bank of California, 19752 MacArthur Boulevard, Irvine, California 92612. The

application that was filed by defendants with the ISO and Acquiring Bank to create the Merchant

Account, as well as the related monthly statements and other account records, will need to be

obtained from the ISO and Acquiring Bank via subpoenas in discovery, so that Plaintiff can

identify the other entities involved in defendants’ debt collection scam. Defendants have used the

Merchant Account and the access it provides to the banking system, to defraud consumers out of



                                                10
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.11 Filed 03/04/21 Page 11 of 39



thousands of dollars.

       43.     Plaintiff is proceeding against defendants collectively under a common enterprise

theory, under which “each entity within a set of interrelated companies may be held jointly and

severally liable for the actions of other entities that are part of the group.” F.T.C. v. Tax Club,

Inc., 994 F. Supp. 2d 461, 469 (S.D.N.Y. 2014). To determine whether a common enterprise, or a

“maze of interrelated companies,” exists, courts consider “the pattern and framework of the

whole enterprise.” Delaware Watch Co. v. F.T.C., 332 F.2d 745, 746 (2d Cir. 1964). Although no

one factor is controlling, relevant factors include whether the corporate defendants “(1) maintain

officers and employees in common, (2) operate under common control, (3) share offices, (4)

commingle funds, and (5) share advertising and marketing.” Tax Club, Inc., 994 F. Supp. 2d at

469 (citation omitted); F.T.C. v. Consumer Health Benefits Ass’n, No. 10-CV-3551(ILG), 2011

WL 3652248, *5 (E.D.N.Y. Aug. 18, 2011). Further, a common enterprise analysis is neither an

alter ego inquiry nor an issue of corporate veil piercing; instead, the entities within the enterprise

may be separate and distinct corporations. F.T.C. v Wyndham Worldwide Corp., No. 13-

1887(ES), 2014 WL 2812049, *5 (D. N.J. June 23, 2014) (citing F.T.C. v. Direct Benefits Grp.,

No. 11-1186, 2013 WL 3771322, *18 (M.D. Fla. July 18, 2013)).

       44.     All defendants, along with other companies, employees and agents to be identified

in discovery and named as additional defendants in this lawsuit, are intricately bound together

and combine their efforts in a joint and common enterprise and use concerted attempts to collect

debts allegedly owed by consumers throughout the United States. Defendants and the other

entities operate collectively and together, in such as way that they are collecting debts for the

benefit of each other, and making each participant jointly and severally for the unlawful acts of



                                                  11
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.12 Filed 03/04/21 Page 12 of 39



each of the other participants.

        45.     An entity that itself meets the definition of debt collector is liable for the unlawful

collection activities carried out by another debt collector on its behalf. See, e.g., Pollice v.

National Tax Funding, L.P., 225 F.3d 379, 404-06 (3d Cir.2000); Janetos v. Fulton Friedman &

Gullace, LLP, 825 F.3d 317, 325-26 (7th Cir.2016); Fox v. Citicorp Credit Services, Inc., 15

F.3d 1507, 1516 (9th Cir.1994); Wadlington v. Credit Acceptance Corp., 76 F.3d 103, 108 (6th

Cir.1996); Verburg v. Weltman, Weinberg & Reis Co., LPA et al., No. 1:13-cv-1328, 2016 WL

1273349, *7-8 (W.D. Mich. Mar. 28, 2016).

        46.     A shareholder, owner, officer, member, manager, employee or agent of a

corporate debt collector can be held liable for violating the FDCPA, without piercing the

corporate veil, by being directly involved in the day-to-day operation of the company, including

the training and managing of employees, reviewing or supervising the review of accounts,

materially participating in the activities of the company, supervising collection activities,

overseeing compliance with applicable collection laws, ratifying unlawful acts, and the like, for

the reason that each such individual is himself a “debt collector” within the statutory definition,

namely, each is a “person” in a business, “the principal purpose of which is the collection of any

debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.” 15 U.S.C. § 1692a(6). See Kistner v. Law Offices of

Michael P. Margelefsky, LLC, 518 F.3d 433, 435-438 (6th Cir. 2008); Russell v. Goldman Roth

Acquisitions, LLC, 847 F.Supp.2d 994, 1004-06 (W.D.Mich. 2012).




                                                  12
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.13 Filed 03/04/21 Page 13 of 39



IV.    Facts

       47.     On or about January 31, 2006, plaintiff Jack Hitsman obtained a loan from

CitiFinancial Auto (“CitiFinancial”) to purchase a Ford Econoline motor vehicle for personal,

family and household purposes. CitiFinancial assigned the account the number 1022627729. Any

resulting obligation to pay money was a “debt” as the term is defined and used in the FDCPA,

MRCPA and MOC.

       48.     In 2010, Mr. Hitsman became seriously ill, unable to work, and disabled. Mr.

Hitsman fell behind on his monthly payments to CitiFinancial. Mr. Hitsman’s account went into

default. Mr. Hitsman has not made a payment on the account since 2010.

       49.     On or about August 15, 2010, CitiFinancial repossessed the vehicle from Mr.

Hitsman.

       50.     By letter dated September 6, 2010, CitiFinancial notified Mr. Hitsman that his

delinquent account and related debt had been assigned to Santander Consumer USA Inc.

(“Santander”). The letter also stated that Santander had assigned the account a new account

number, 2615411, also sometimes known as account number 30000126154111000.

       51.     In September 2010, Santander sold the vehicle at auction for approximately

$8,600.00. Santander applied the proceeds to the account balance of approximately $13,000.00,

leaving Mr. Hitsman owing Santander an alleged deficiency balance of $5,474.87.

       52.     However, Santander failed to send Mr. Hitsman a timely and proper notice of

intended sale of the vehicle prior to the sale of the motor vehicle as required by the Uniform

Commercial Code as enacted in Michigan. MCL 440.9610; MCL 440.9611; MCL 440.9612;

MCL 440.9613; and MCL 440.9614.



                                                13
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.14 Filed 03/04/21 Page 14 of 39



       53.     Because Santander failed to comply with the notice requirements of MCL

440.9613 and MCL 440.9614, Santander became “absolutely barred” from collecting any

deficiency balance related to the sale of the repossessed motor vehicle. State Bank of Standish v.

Keysor, 166 Mich App 93 (1988); Honor State Bank v. Timber Wolf Constr. Co., 151 Mich App

681 (1986). By operation of law, any debt that Mr. Hitsman may have owed on the vehicle was

satisfied in full by the money received by Santander for the sale of the vehicle, leaving Mr.

Hitsman with an account balance of zero.

       54.     Regardless, and apart from Santander’s violations of the UCC, any claim that

Santander may have had against Mr. Hitsman in connection with the account became time-barred

and judicially unenforceable in 2014 by operation of the four-year statute of limitations found in

the Michigan UCC, MCL 440.2725. See Harden v. Autovest, L.L.C., No. 1:15-cv-34, 2015 WL

4583276, *2-5 (W.D. Mich. July 29, 2015).

       55.     Mr. Hitsman disputes owing any money to CitiFinancial, Santander, or anyone

else in connection with the account.

       56.     Mr. Hitsman expressly refuses to pay any money to CitiFinancial, Santander, or

anyone else in connection with the account.

       57.     In or about 2014, Santander offered to sell more than 100,000 delinquent

automobile loan accounts. As part of that process, Santander provided substantial information

regarding the accounts to multiple, prospective purchasers and brokers for evaluation. The

prospective purchasers and brokers signed non-disclosure agreements for all accounts that were

not purchased from Santander.

       58.     Between July 25, 2014 and June 9, 2015, Santander sold more than 100,000



                                                14
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.15 Filed 03/04/21 Page 15 of 39



delinquent automobile loan accounts to non-party Cascade Capital, LLC (“Cascade”), a

California limited liability company. Mr. Hitsman’s account was included in the sale from

Santander to Cascade.

       59.    Unbeknownst to Cascade, one or more of the prospective purchasers or brokers

that had received and reviewed account information from Santander, retained and stole the

information for more than 100,000 Santander accounts, including information regarding Mr.

Hitsman’s account.

       60.    Thereafter, non-party D’Juan Dale Leverette obtained the stolen information for

more than 100,000 Santander accounts, including the stolen information regarding Mr. Hitsman’s

account.

       61.    In or about May 2017, Mr. Leverette provided Mr. Hitsman’s stolen account

information to an entity named Riley, Allen & Associate’s LLC (“RAA”), located in Charlotte,

North Carolina.

       62.    In May 2017, an employee and agent of RAA (Scam Operation No. 1), contacted

and communicated with Mr. Hitsman and his wife, Debra Hitsman, regarding the account. The

RAA employees stated that a company named “Constar” had purchased the account, that Mr.

Hitsman owed a balance of $7,232.60, and that RAA had been hired to collect the money from

Mr. Hitsman. The RAA employees falsely stated that a civil lawsuit had been filed against Mr.

Hitsman, and that if Mr. Hitsman did not immediately make arrangements to pay $2,169.00, Mr.

Hitsman was going to be arrested by the sheriff and prosecuted. Hearing that, Mrs. Hitsman made

a payment to RAA, which was processed by an entity named Regional Processing Services LLC

(“RPS”).



                                              15
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.16 Filed 03/04/21 Page 16 of 39



       63.     In May 2017, Mr. Hitsman’s attorney contacted Cascade regarding the account.

Cascade claimed that: (a) Cascade was the lawful owner of Mr. Hitsman’s account; (b) RAA was

not authorized to collect the account; (c) RAA had somehow acquired a large portfolio of stolen

CitiFinancial/Santander accounts, including Mr. Hitsman’s account; and (d) multiple consumers

had contacted Cascade and complained that RAA was falsely threatening the consumers with

arrest, prosecution and litigation unless the consumers paid money to RAA based on stolen

accounts and stolen consumer information that was purchased by and belonged to Cascade.

       64.     On or about June 2, 2017, Mr. Hitsman and Mrs. Hitsman, RAA and RPS, all

through counsel, reached a confidential settlement and resolved their dispute.

       65.     On August 8, 2017, Cascade Capital, LLC filed a lawsuit against DRS Processing

LLC (“DRS”), dba Miller Stark Klein & Associates, in the United States District Court for the

Western District of North Carolina, Charlotte Division, Case No. 3:17-cv-470, alleging that DRS

had obtained stolen information for more than 100,000 delinquent automobile loan accounts that

had been purchased by Cascade from Santander, and that DRS had unlawfully used the stolen

information to contact and threaten consumers with litigation and prosecution unless the

consumers paid money to DRS. According to documents filed in the lawsuit by DRS and its

owner, Darryl Miller, the stolen information was contained in thirty-one portfolios purchased

during the course of 2017 by DRS from D’Juan Dale Leverette. DRS and Mr. Miller paid for the

stolen information by wiring more than $200,000.00 to an account owned by Mr. Leverette.

       66.     In February 2018, Mr. Hitsman and his family again began to receive threatening

telephone calls regarding the Citifinancial/Santander account.

       67.     On February 27, 2018, employees and agents of an entity named United Merchant



                                               16
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.17 Filed 03/04/21 Page 17 of 39



Asset Recovery, LLC (“UMAR”) (Scam Operation No. 2), contacted and communicated with

Mr. Hitsman and his wife and falsely stated that (a) UMAR had been “retained” by Santander to

collect money from Mr. Hitsman in connection with his account; (b) Mr. Hitsman owed more

than $5,000.00; (c) a “team of attorneys” was “managing the litigation” to collect money from

Mr. Hitsman; (d) a lawsuit had already been filed by Santander against Mr. Hitsman to collect the

debt; (e) if Mr. Hitsman paid money, documents would be filed that day to stop the lawsuit; (f)

Mr. Hitsman was “guilty” of breach of contract and fraud; (g) if Mr. Hitsman did not pay money

that day, Mr. Hitsman would have to appear in court and the judge would rule that Mr. Hitsman

owed thousands of dollars more in interest, court costs and attorney fees; and (g) a lien was going

to be placed on Mr. Hitsman’s home and other assets, and his wages were going to be garnished.

       68.     On February 4, 2019, Mr. Hitsman and his wife filed a lawsuit against UMAR and

others in the United States District Court for the Western District of Michigan, Case No. 1:19-cv-

82, alleging that UMAR had obtained and used Mr. Hitsman’s stolen Santander account and

stolen personal and financial information, to contact and falsely threaten Mr. Hitsman with

litigation and prosecution unless Mr. Hitsman paid money to UMAR.

       69.     On or about February 27, 2019, Mr. Hitsman and Mrs. Hitsman, and UMAR and

the other defendants, reached a confidential settlement, resolved their dispute, and the lawsuit

was dismissed.

       70.     According to UMAR and its owners, Mr. Hitsman’s stolen account information

and stolen personal and financial information was obtained by UMAR in a portfolio of stolen

Santander accounts that UMAR purchased in or about January of 2018 from “D’Juan Leverette,

11623 Sweet Rose Court, Charlotte, North Carolina 28269, telephone number 770-906-4652.”



                                                17
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.18 Filed 03/04/21 Page 18 of 39



According to UMAR and its owners, at the request of Mr. Leverette, UMAR paid defendants for

the portfolio of stolen Santander accounts by wiring funds (Wire Transfer No. 121000248) to a

Wells Fargo, N.A. business account (No. 114827xxxx), maintained for the benefit of all

defendants, in the name of “Precious Stephens, Precious Health and Wellness Spa, LLC, 1015

Oakenshaw Street, Fort Mill, South Carolina 29715.”

       71.    On March 18, 2019, Mr. Hitsman filed a lawsuit against D’Juan Dale Leverette

and others (Scam Operation No. 3), in the United States District Court for the Western District

of Michigan, Case No. 1:19-cv-207, alleging that the defendants had obtained and used Mr.

Hitsman’s stolen Santander account and stolen personal and financial information, in a scheme to

contact and falsely threaten Mr. Hitsman with litigation and prosecution unless Mr. Hitsman paid

money to defendants and others.

       72.    On August 27, 2019, the Court entered default judgment in favor of Mr. Hitsman

and against defendants D’Juan Dale Leverette, Precious Grace Kelly, Jonathan Joel Dimusto,

Manuel Menal Strong, Atlantic Mediation Group, LLC, Atlantic Solutions Group, LLC, and

Precious Health and Wellness Spa, LLC for violating the FDCPA, DPPA and Michigan law. On

November 18, 2019, the Court granted Mr. Hitsman’s motion for costs and attorney fees,

awarding Mr. Hitsman judgment in the total amount of $18.998.84.

       73.    In February 2020, Mr. Hitsman and his family again received calls from debt

collectors and credit identity thieves (Scam Operation No. 4), regarding the

Citifinancial/Santander account, again threatening Mr. Hitsman with prosecution, litigation and

other adverse consequences, unless Mr. Hitsman paid money to the callers.

       74.    On April 13, 2020, Mr. Hitsman filed a lawsuit in the United States District Court



                                               18
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.19 Filed 03/04/21 Page 19 of 39



for the Western District of Michigan, Case No. 1:20-cv-319, Jack Hitsman v. Fairview

Mediation Group Inc, et al., Case No. 1:20-cv-319, alleging that the callers had obtained and

used Mr. Hitsman’s stolen Santander account and stolen personal and financial information, to

contact and falsely threaten Mr. Hitsman with litigation, prosecution and other adverse

consequences, unless Mr. Hitsman paid money to the defendants.

       75.     On or about May 26, 2020, Mr. Hitsman and the defendants in Case No. 1:20-cv-

319 reached a confidential settlement, resolved their dispute, and the lawsuit was dismissed.

       76.     In July 2020, Mr. Hitsman and his family again received calls from debt collectors

and credit identity thieves (Scam Operation No. 5), regarding the Citifinancial/Santander

account, again threatening Mr. Hitsman with prosecution, litigation and other adverse

consequences, unless Mr. Hitsman paid money to the callers.

       77.     On July 22, 2020, Mr. Hitsman filed a lawsuit against Liberty Solutions &

Associates, LLC, LSA Processing System, LLC, National Landmark Logistics, LLC, Jean Pierre

Cellent, Eric David Dennison and James Cle Dennison, and others, in the United States District

Court for the Western District of Michigan, Case No. 1:20-cv-677, alleging that the defendants

had obtained and used Mr. Hitsman’s stolen Santander account and stolen personal and financial

information, to contact and falsely threaten Mr. Hitsman with litigation and prosecution unless

Mr. Hitsman paid money to the defendants.

       78.     Unbeknownst to Mr. Hitsman, on July 13, 2020, the Federal Trade Commission

a lawsuit (under seal) against Liberty Solutions & Associates, LLC, LSA Processing System,

LLC, National Landmark Logistics, LLC, Jean Pierre Cellent, Eric David Dennison and James

Cle Dennison, and others, in the United States District Court for the District of South Carolina,



                                                19
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.20 Filed 03/04/21 Page 20 of 39




Rock Hill Division, Case No. 0:20-cv-02592-JMC, pursuant to which the assets of the named

defendants were seized and placed in receivership. The FTC action alleges that over a period of

several years, the defendants cheated consumers out of $13.7 million, using the same credit

identity theft and debt collection scam that is described in this complaint. The FTC action

remains ongoing.

       79.     On or about September 29, 2020, Mr. Hitsman, Jean Pierre Cellent, and some of

the other defendants, reached a confidential settlement, resolved their dispute, and the lawsuit

was dismissed.

       80.     In September 2020, Mr. Hitsman and his family again received calls from debt

collectors and credit identity thieves (Scam Operation No. 6), regarding the

Citifinancial/Santander account, again threatening Mr. Hitsman with prosecution, litigation and

other adverse consequences, unless Mr. Hitsman paid money to the callers.

       81.     On September 16, 2020, Mr. Hitsman filed a lawsuit against Solace Group LLC,

Amrak Solutions Group LLC, and Violet M. Kimble, in the United States District Court for the

Western District of Michigan, Case No. 1:20-cv-902, alleging that the defendants had obtained

and used Mr. Hitsman’s stolen Santander account and stolen personal and financial information,

to contact and falsely threaten Mr. Hitsman with litigation and prosecution unless Mr. Hitsman

paid money to the defendants. The lawsuit remains pending.

       82.     In January 2021, Mr. Hitsman and his family again received calls from debt

collectors and credit identity thieves (Scam Operation No. 7), regarding the

Citifinancial/Santander account, again threatening Mr. Hitsman with prosecution, litigation and

other adverse consequences, unless Mr. Hitsman paid money to the callers.


                                                20
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.21 Filed 03/04/21 Page 21 of 39




        83.    On January 29, 2021, Mr. Hitsman filed a lawsuit against Final Resolutions,

L.L.C., CHJ & Associates LLC, Lachia P. Logan, and Carlotta A. Huggins, in the United States

District Court for the Western District of Michigan, Case No. 1:21-cv-102, alleging that the

defendants had obtained and used Mr. Hitsman’s stolen Santander account and stolen personal

and financial information, to contact and falsely threaten Mr. Hitsman with litigation and

prosecution unless Mr. Hitsman paid money to the defendants. The lawsuit remains pending.

        84.    Despite the foregoing, and as described below, in February 2021, Mr. Hitsman

and his family again received calls from debt collectors and credit identity thieves (Scam

Operation No. 8), regarding the Citifinancial/Santander account, again threatening Mr. Hitsman

with prosecution, litigation and other adverse consequences, unless Mr. Hitsman paid money to

the callers.

        85.    The defendants named in this lawsuit are the most recent credit identity thieves

and debt collection scam operators to unlawfully acquire and use Mr. Hitsman’s stolen personal

information to contact Mr. Hitsman and his family and falsely threaten Mr. Hitsman with

prosecution, litigation and other adverse consequences, in efforts to extort the payment of money

from Mr. Hitsman.

        86.    On February 24, 2021, defendants placed a call from telephone number 302-469-

4246 to Mr. Hitsman’s telephone in efforts to extort the payment of money from Mr. Hitsman.

According to Mr. Hitsman’s caller ID, defendants’ telephone number belonged to “”LSR.”

        87.    On February 25, 2021, Mr. Hitsman’s wife, Debra Hitsman, made a return call to

telephone number 302-469-4246 and spoke with defendants’ employee and agent, who identified

herself as “Monica” with the “Carmen Gonzales Law Firm.” Monica transferred Ms. Hitsman to

                                                21
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.22 Filed 03/04/21 Page 22 of 39




defendants’ employee and agent, who identified herself as “Samantha Harris” with the “Carmen

Gonzales Law Firm.” In the ensuing conversation, defendants’ employee and agent made the

following representations:

              a)      “My name is Samantha Harris. My extension is 107.”

              b)      “I work for the Carmen Gonzales Law Firm.”

              c)      “I work in the Mediation Department of the Carmen Gonzales Law Firm.”

              d)      “The reason why we’re calling Mr. Hitsman is we have a case against him

                      with two pending charges. One is a breach of contract, the second is intent

                      to defraud a financial institute. We work with the law firm, the Carmen

                      Gonzales Law Firm. They’re representing Santander. We are the

                      Mediation Department of that law firm. What we do is call defendants to

                      offer them a settlement out of court. They’re representing Santander.

                      Santander is a financial company that financed a Ford truck for your

                      husband. It was a 2002 Ford truck and there was a balance left on that

                      vehicle and so they’re taking him to court to sue him for the unpaid

                      balance. Like I said, right? So now they have two charges. One is a breach

                      of contract. That second is intent to defraud a financial institute. They’re

                      showing the balance that is owed is $7,232.50. If he wants to settle out of

                      court I can offer him a settlement offer, offer him a settlement of $1,550. If

                      he paid the $1,500, he’d get a cease and desist letter and a paid in full

                      letter stating that he settled it out of court for that amount.”

Ms. Hitsman stated that she would need to discuss the matter with Mr. Hitsman and terminated

                                                 22
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.23 Filed 03/04/21 Page 23 of 39




the call.

        88.   On February 25, 2021, a return call was made to telephone number 302-469-4246,

which was answered by defendants’ employee and agent, who identified himself as “Chuck Bell”

with the “Carmen Gonzales Law Firm.” In the ensuing conversation, defendants’ employee and

agent made the following representations:

              a)      “My name is Chuck Bell. My telephone number is 833-922-3500,

                      Extension 106.”

              b)      “I work for the Carmen Gonzalez Law Firm.”

              c)      “There is a couple of complaints that have been, there’s a couple of

                      complaints that have been filed in your name. You know, the breach of

                      contract along with the intent to defraud a financial institution.”

              d)      “It’s in reference to the Ford Econoline. The Ford truck that you financed

                      through Santander. Santander is the parent lender here in this matter.

                      That’s who is pursuing the balance. Santander is our client.”

              e)      “What it is is a breach of contract along with the intent to defraud a

                      financial institution. Our client here is claiming to pursue the outstanding

                      balance on this matter of $5,232.60. They have offered an amnesty payout.

                      A one-time payment to bring it to zero balance for $1,550.00. And we

                      were looking to see how you guys wanted to take care of that matter. If

                      you wanted to take your chances in court or settle outside of going to

                      court.”

              f)      “As a counter-offer what would you feel comfortable settling for? I can

                                                23
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.24 Filed 03/04/21 Page 24 of 39




                      present that to the attorney and see if we could do something to help you

                      out here just to get this off. This is a really good time with of course what

                      we’re going through with the pandemic. They’re doing a lot of leniency

                      here on these accounts just to get them out of the way to bring some

                      resolve to a lot of these clients. These cases have been open for a while, so

                      what do you feel comfortable with settling or maybe offering the attorney

                      to see if we can settle out?”

              g)      “I was trying to see if you had a one time payment offer to where you

                      could get it out of the way possibly if it is something that the attorney

                      would approve. I mean, do you have a certain amount that you maybe

                      could come up with to try to settle out this matter?”

              h)      “How would you want to set this up so I can present it to the attorney to try

                      and get it approved? $100.00 today and then how much would you be able

                      to pay and when, how would you like to stretch those payments?”

              i)      “I’m going to send you over the document after I speak here with the

                      attorney and get that approved for a $100.00 payment today and the

                      remaining $1,450.00 on next Tuesday, that is the 2nd of March.”

              j)      “The email will come from LSR Payment Processing.”

              k)      “Santander didn’t put the original account number on their paperwork.

                      You have an account number with our office here. It’s 2021-46531.”

       89.    On February 25, 2021, in response to defendants’ false threats of litigation,

prosecution and other adverse consequences, and for the purpose of identifying and pursuing

                                                24
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.25 Filed 03/04/21 Page 25 of 39




defendants, Mr. Hitsman authorized a payment to defendants by debit card in the amount of

$100.00. According to the debit card’s issuing bank, the payment was deposited into a Merchant

Account maintained in the name of “Last Step Recovery LLC,” located in Georgia, telephone

number 888-892-3109.

       90.     Defendants’ use of the described merchant account to receive debit card and credit

card payments from consumers defrauded by defendants violated the terms of the agreement

between defendants and defendants’ acquiring bank and defendants’ ISO, and violated the terms

of the agreements between defendants and Visa and MasterCard, and disqualifies defendants

from maintaining a merchant account and accessing the banking system.

       91.     On February 25, 2021, defendants sent an email from

lsrpaymentprocessing@gmail.com to Mr. Hitsman. Attached to the email was a letter, falsely

stating that Mr. Hitsman owed money to defendants’ putative “CLIENT,” “Last Step Santanders

2.22.21.,” “ACCOUNT NO: 2021-46531.” The letter purported to be from “Samantha Harris,”

telephone number 833-922-3500. A copy of the email and letter are attached hereto as Exhibit A.

       92.     On March 1, 2021, Mr. Hitsman sent an email to defendants at

lsrpaymentprocessing@gmail.com, stating that Mr. Hitsman would not be making an additional

payments to defendants.

       93.     On March 1, 2021, defendants’ employee and agent made a call from telephone

number 517-489-3016 to Mr. Hitsman and left the following message on Mr. Hitsman’s voice

mail: “Hi Mr. Hitsman. This is Samantha Harris with the law firm of Gonzales Law Firm. I got

your email in regards to your payment tomorrow, you said not to pull the money out your

account. So I was calling to let you know that we are going to push this forward and we will be

                                               25
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.26 Filed 03/04/21 Page 26 of 39




serving you to come to court because you agreed to the terms and conditions of the settlement

offer, as of now due to your email the settlement offer does not, does not remain. You will be

served to go to court. If you want to keep the settlement offer you need to keep your arrangement,

is your payment to pay $1,450.00, if not we’re serving you to court. If you want to keep that

arrangement contact me at the office. Again, this is Samantha, phone number 833-922-3500.

Thank you.”

       94.     The above-described threats and representations made by defendants and

defendants’ employees and agents were false and part of a scripted and unlawful credit identity

theft and debt collection scam that is ongoing and being perpetrated by ex-felons, to coerce the

payment of money from thousands of consumers across the country through the use of false

threats, extortion, intimidation, and unlawful harassment, often times on debts that are not owed

and through the use of unlawfully obtained account and personal information.

       95.     Defendants and their employees and agents failed to meaningfully identify

themselves and their companies.

       96.     Defendants and their employees and agents falsely represented that Mr. Hitsman

owed money in connection with a counterfeit account.

       97.     Defendants and their employees and agents falsely represented and inflated the

amount of Mr. Hitsman’s alleged debt.

       98.     Defendants and their employees and agents falsely represented that Mr. Hitsman

owed a debt that is not owed.

       99.     Defendants and their employees and agents falsely represented the identity of the

entity to whom the alleged debt is owed.

                                                26
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.27 Filed 03/04/21 Page 27 of 39




       100.    Defendants and their employees and agents failed to provide the identity of the

entity to whom the alleged debt is owed.

       101.    Defendants and their employees and agents falsely represented and falsely implied

that defendants are mediators.

       102.    Defendants and their employees and agents falsely represented and falsely implied

that Santander was defendants’ client.

       103.    Defendants and their employees and agents falsely represented and falsely implied

that Santander had retained defendants to collect the alleged debt from Mr. Hitsman.

       104.    Defendants and their employees and agents falsely represented that they were

retained by Santander to file a lawsuit against Mr. Hitsman.

       105.    Defendants and their employees and agents wrongfully obtained and wrongfully

used information related to a counterfeit account, as well as Mr. Hitsman’s personal and financial

information, in an effort to coerce the payment of money from Mr. Hitsman.

       106.    Defendants and their employees and agents wrongfully obtained and wrongfully

used information regarding Mr. Hitsman’s relatives, in an effort to coerce the payment of money

from Mr. Hitsman.

       107.    Defendants and their employees and agents falsely represented and falsely implied

that lawyers were involved in the efforts to collect the alleged debt.

       108.    Defendants and their employees and agents falsely represented and falsely implied

that defendants are lawyers and a law firm.

       109.    Defendants and their employees and agents falsely represented and falsely implied

that a lawsuit was going to be filed against Mr. Hitsman to collect the alleged debt.

                                                 27
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.28 Filed 03/04/21 Page 28 of 39




        110.    Defendants and their employees and agents falsely represented and falsely implied

that a lawsuit already had been filed against Mr. Hitsman to collect the alleged debt.

        111.    Defendants and their employees and agents wrongfully threatened to file a lawsuit

against Mr. Hitsman to collect a time-barred debt.

        112.    Defendants did not intend to file a lawsuit against Mr. Hitsman in any court in

efforts to collect the alleged debt.

        113.    No defendant has ever filed any lawsuit in any Michigan court to collect any debt

from any person.

        114.    Defendants and their employees and agents falsely represented that Mr. Hitsman

had committed fraud.

        115.    Defendants and their employees and agents falsely represented that Mr. Hitsman

had defrauded a financial institution.

        116.    Defendants and their employees and agents falsely represented and falsely implied

that Mr. Hitsman had committed a crime.

        117.    Defendants and their employees and agents falsely represented and falsely implied

that Mr. Hitsman was being criminally charged with defrauding a financial institution.

        118.    Defendants and their employees and agents falsely represented and falsely implied

that Mr. Hitsman was going to be arrested and prosecuted unless Mr. Hitsman paid money to

defendants.

        119.    The FDCPA states that it is unlawful for a debt collector may not engage in any

conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of any debt. 15 U.S.C. § 1692d.

                                                28
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.29 Filed 03/04/21 Page 29 of 39




       120.    The FDCPA states that it is unlawful for a debt collector to use criminal means

to harm the reputation of any person. 15 U.S.C. § 1692d(1).

       121.    The FDCPA states that it is unlawful for a debt collector to place a telephone call

without meaningful disclosure of the caller’s identity. 15 U.S.C. § 1692d(6).

       122.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that the debt collector is vouched for or affiliated with the United States or any State. 15

U.S.C. § 1692e(1).

       123.    The FDCPA states that it is unlawful for a debt collector to make any false

representation regarding the character, amount, or legal status of any debt. 15 U.S.C. §

1692e(2)(A).

       124.    The FDCPA states that it is unlawful for a debt collector to make any false

representation regarding the compensation which may be lawfully received by any debt collector

for the collection of any debt. 15 U.S.C. § 1692e(2)(B).

       125.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that any individual is an attorney or that any communication is from any attorney.

15 U.S.C. § 1692e(3).

       126.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that nonpayment of any debt will result in the arrest or imprisonment of any person or the

seizure, garnishment, attachment, or sale of any property or wages of any person unless such

action is lawful and the debt collector or creditor intends to take such action. 15 U.S.C. §

1692e(4).

       127.    The FDCPA states that it is unlawful for a debt collector to threaten to take any

                                                 29
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.30 Filed 03/04/21 Page 30 of 39




action that cannot legally be taken or that is not intended to be taken. 15 U.S.C. § 1692e(5).

       128.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that the consumer committed a crime or other conduct in order to disgrace the consumer.

15 U.S.C. § 1692e(7).

       129.    The FDCPA states that it is unlawful for a debt collector to communicate to any

person credit information which is known or which should be known to be false. 15 U.S.C. §

1692e(8).

       130.    The FDCPA states that it is unlawful for a debt collector to use any false

representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. §

1692e(10).

       131.    The FDCPA states that it is unlawful for a debt collector to communicate in a

communication with a consumer to fail to disclose that the communication is from a debt

collector. 15 U.S.C. § 1692e(11).

       132.    The FDCPA states that it is unlawful for a debt collector to falsely represent or

imply that documents are legal process. 15 U.S.C. § 1692e(13).

       133.    The FDCPA states that it is unlawful for a debt collector to use any business,

company, or organization name other than the true name of the debt collector’s business,

company, or organization. 15 U.S.C. § 1692e(14).

       134.    The FDCPA states that it is unlawful for a debt collector to use unfair or

unconscionable means to collect or attempt to collect any debt. 15 U.S.C. § 1692f.

       135.    The FDCPA states that it is unlawful for a debt collector to collect any amount

unless such amount is expressly authorized by the agreement creating the debt or permitted by

                                                30
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.31 Filed 03/04/21 Page 31 of 39




law. 15 U.S.C. § 1692f(1).

       136.    Defendants and their employees and agents have violated the FDCPA, 15 U.S.C.

§§ 1692d, 1692d(1) and (6), 1692e, 1692e(1), (2)(A), (2)(B), (3), (4), (5), (7), (8), (10), (11), (13)

and (14), and 1692f and 169f(1).

       137.    The FDCPA requires that, within five days of the initial communication with a

consumer in connection with the collection of any debt, a debt collector shall, unless the required

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing the information mandated by 15 U.S.C. § 1692g(a).

       138.    Defendants and their employees and agents failed to timely send to Mr. Hitsman

a notice containing the information required by 15 U.S.C. § 1692g(a).

       139.    Each defendant and each defendant’s employees, managers, owners, agents,

affiliates and co-conspirators had knowledge of, approved of, and ratified the use of the unlawful

debt collection practices that are described in this complaint.

       140.    Defendants and their employees, managers, owners, agents, affiliates and co-

conspirators each have intentionally and wilfully violated the FDCPA.

       141.    The FDCPA states in part, “It is the purpose of this subchapter to eliminate

abusive debt collection practices by debt collectors” and “to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively disadvantaged.” 15

U.S.C. § 1692(e).

       142.    Defendants and their employees, managers, owners, agents, affiliates and co-

conspirators, to increase their business and profits, have knowingly chosen to use debt collection

practices that violate the FDCPA, to the competitive disadvantage of those debt collectors who

                                                 31
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.32 Filed 03/04/21 Page 32 of 39



have chosen to abide by the law and refrain from using those same unlawful debt collection

practices.

        143.   Michigan law, M.C.L. § 750.213 states in pertinent part:

        Sec. 213. MALICIOUS THREATS TO EXTORT MONEY – Any person who shall,

        either orally or by a written or printed communication, maliciously threaten to accuse

        another of any crime or offense . . . with intent to extort money or any pecuniary

        advantage whatever . . . shall be guilty of a felony, punishable by imprisonment in the

        state prison not more than 20 years or by a fine of not more than 10,000 dollars.

Collection of a valid, enforceable debt does not permit malicious threats of injury if payment is

not made. People v. Maranian, 359 Mich. 361 (1960).

        144.   Defendants engaged in criminal extortion, a felony, in their efforts to coerce the

payment of money from Mr. Hitsman. It is an express violation of the FDCPA to commit a crime

in connection with efforts to collect an alleged debt.

        145.   Defendants violated the Identity Theft and Assumption Deterrence Act, 18 U.S.C.

§ 1028, in their efforts to coerce the payment of money from Mr. Hitsman. It is an express

violation of the FDCPA to commit a crime in connection with efforts to collect an alleged debt.

        146.   Defendants have regularly, repeatedly and falsely communicated to Mr. Hitsman

and other consumers that defendants are attorneys, and have repeatedly engaged in the

unauthorized practice of law, a crime. Ga. Code Ann. §§ 15-19-51, 15-19-56 (West 2021). It is

an express violation of the FDCPA to commit a crime in connection with the collection of any

debt.

        147.   In connection with efforts to collect an alleged debt from Mr. Hitsman,

defendants obtained and used personal information regarding Mr. Hitsman and his relatives from

                                                 32
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.33 Filed 03/04/21 Page 33 of 39



an internet skip-tracing database, such as LexisNexis Risk Management, Inc. (Accurint),

TransUnion Risk and Alternative Data Solutions, Inc. (TLO), UDT Group, LLC (Delvepointe),

or Interactive Data, LLC.

       148.    The database used by defendants was derived in part from non-public motor

vehicle records and searches made with the database are subject to the terms of the Drivers

Privacy Protection Act. Subscribers to the database must sign an application stating that the

subscriber will comply with the DPPA. Further, every time a subscriber logs on to use the

database, the subscriber is confronted with a screen that requires the subscriber to affirmatively

state the permissible purpose under the DPPA for which the subscriber is requesting the personal

information.

       149.    The DPPA was enacted in response to growing concerns over the ease with which

stalkers and other criminals could obtain personal information from state departments of motor

vehicles. Reno v. Condon, 528 U.S. 141, 143–44, 120 S.Ct. 666, 145 L.Ed.2d 587 (2000).

       150.    The DPPA states:

               (a) Procurement for unlawful purpose. – It shall be unlawful for any person
               knowingly to obtain or disclose personal information, from a motor vehicle
               record, for any use not permitted under section 2721(b) of this title.

               (b) False representation. – It shall be unlawful for any person to make false
                representation to obtain any personal information from an individual’s motor
               vehicle record.

18 U.S.C. § 2722.

       151.    The DPPA also states:

               “personal information” means information that identifies an individual, including
               an individual’s photograph, social security number, driver identification number,
               name, address (but not the 5-digit zip code) [and] telephone number . . . .

18 U.S.C. § 2725(3).

                                                33
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.34 Filed 03/04/21 Page 34 of 39



       152.    The DPPA also states:

               A person who knowingly obtains, discloses or uses personal information, from a
               motor vehicle record, for a purpose not permitted under this chapter, shall be
               liable to the individual to whom the information pertains, who may bring a civil
               action in a United States district court.

18 U.S.C. § 2724(a).

       153.    The DPPA enumerates the only “permissible uses” for which personal

information may be obtained. 18 U.S.C. § 2721(b).

       154.    Defendants did not have a “permissible use” under the DPPA to obtain, disclose

or use personal information regarding Mr. Hitsman and his relatives.

       155.    Defendants used the database to obtain, disclose and use personal information

regarding Mr. Hitsman and his relatives.

       156.    Defendants made a false representation to the provider of the database to obtain

personal information regarding Mr. Hitsman and his relatives that was derived from motor

vehicle records.

       157.    Alternatively, the entity that obtained Mr. Hitsman’s and his relatives’ personal

information from the database and disclosed the personal information to defendants, made a false

representation to the provider of the database to obtain personal information regarding Mr.

Hitsman and his relatives that was derived from motor vehicle records.

       158.    It is a crime to knowingly violate the DPPA. 18 U.S.C. § 2723. It is an express

violation of the FDCPA to commit a crime in connection with efforts to collect an alleged debt.

       159.    Defendants knowingly obtained, disclosed and used Mr. Hitsman’s and his

relatives’ personal information, obtained from motor vehicle records, for a purpose not permitted

under the DPPA, and with willful or reckless disregard for the law.


                                                34
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.35 Filed 03/04/21 Page 35 of 39



         160.   No defendant had a “permissible use” as the phrase is defined in the DPPA to

obtain, use or disclose Mr. Hitsman’s or his relatives’ personal information obtained from the

database.

         161.   No defendant had Mr. Hitsman’s or his relatives’ consent, permission,

authorization or waiver to obtain Mr. Hitsman’s or his relatives’ personal information from the

database.

         162.   A civil action under the DPPA may be commenced within four years after the

cause of action accrues. 28 U.S.C. § 1658(a); Rasmusson v. Chisago County, , 991 F.Supp.2d

1065, 1079 (D.Minn. 2014).

         163.   The DPPA imposes vicarious liability on principals for the acts of the actions of

their agents who act with apparent authority. Margan v. Niles, 250 F.Supp.2d 63, 77 (N.D.N.Y.

2003).

         164.   Defendants intentionally and wilfully violated the DPPA.

         165.   Each defendant was aware, or should have been aware, of the unlawful debt

collection practices being used by the other defendants to collect alleged debts.

         166.   As an actual and proximate result of the acts and omissions of defendants and

their employees and agents, plaintiff has suffered actual damages and injury, including but not

limited to, monetary loss, fear, stress, mental anguish, emotional stress, acute embarrassment,

anxiety, loss of sleep, and suffering, for which he should be compensated in an amount to be

established at trial.

V.       Claims for Relief

                          Count 1 – Fair Debt Collection Practices Act

         167.   Plaintiff incorporates the foregoing paragraphs by reference.

                                                35
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.36 Filed 03/04/21 Page 36 of 39



       168.   Each defendant has violated the FDCPA. Each defendant’s violations of the

FDCPA include, but are not necessarily limited to, the following:

       a)     Defendants violated 15 U.S.C. § 1692d by engaging in conduct, the natural

              consequence of which is to harass, oppress, or abuse a person in connection with

              the collection of a debt;

       b)     Defendants violated 15 U.S.C. § 1692e by using false, deceptive and misleading

              representations and means in connection with the collection or attempted

              collection of a debt;

       c)     Defendants violated 15 U.S.C. § 1692f by using unfair and unconscionable means

              to collect or attempt to collect a debt from plaintiff; and

       d)     Defendants violated 15 U.S.C. § 1692g.

       Wherefore, plaintiff seeks judgment against each defendant for:

       a)     Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

       b)     Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       c)     Costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k(a)(3); and

       d)     Such further relief as the court deems just and proper.

                          Count 2 – Drivers Privacy Protection Act

       169.   Plaintiff incorporates the foregoing paragraphs by reference.

       170.   Each defendant has violated the DPPA, 18 U.S.C. § 2722(a) and (b).

       Wherefore, plaintiff seeks judgment against each defendant for:

       a)     Actual damages, but not less than liquidated damages in the amount of $2,500.00,

              pursuant to 18 U.S.C. § 2724(b)(1);

       b)     Punitive damages pursuant to18 U.S.C. § 2724(b)(2);

                                                36
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.37 Filed 03/04/21 Page 37 of 39



       c)     Reasonable costs and attorneys’ fees pursuant to18 U.S.C. § 2724(b)(3);

       d)     An injunction prohibiting defendants from further obtaining or using plaintiff’s

              personal information, pursuant to 18 U.S.C. § 2724(b)(4);

       e)     An order requiring defendants to provide plaintiff with the original and all copies

              of any and all documents of any kind that contain any of plaintiff’s personal

              information, pursuant to 18 U.S.C. § 2724(b)(4); and

       f)     An injunction prohibiting defendants from disseminating plaintiff’s personal

              information to any other entity, pursuant to 18 U.S.C. § 2724(b)(4).

                 Count 3 – Michigan Regulation of Collection Practices Act

       171.   Plaintiff incorporates the foregoing paragraphs by reference.

       172.   Each defendant has violated the MRCPA. Each defendant’s violations of the

MRCPA include, but are not necessarily limited to, the following:

       a)     Defendants violated M.C.L. § 445.252(a) by communicating with a debtor in a

              misleading or deceptive matter, including simulated judicial process;

       b)     Defendants violated M.C.L. § 445.252(e) by making an inaccurate, misleading,

              untrue, or deceptive statement or claim in a communication to collect a debt;

       c)     Defendants violated M.C.L. § 445.252(e) by concealing or not revealing the

              purpose of a communication when it is made in connection with collecting a debt;

       d)     Defendants violated M.C.L. § 445.252(f) by misrepresenting in a communication

              with a debtor the following: (i) the legal status of a legal action being taken or

              threatened, (ii) the legal rights of a creditor or debtor, and (iii) that the

              nonpayment of a debt will result in the debtor’s arrest or imprisonment, or the

              seizure, garnishment, or sale of the debtor’s property;

                                                 37
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.38 Filed 03/04/21 Page 38 of 39



       e)      Defendants violated M.C.L. § 445.252(n) by using a harassing, oppressive, or

               abusive method to collect a debt;

       f)      Defendants violated M.C.L. § 445.252(q) by failing to implement a procedure

               designed to prevent a violation by an employee; and

       g)      Defendants violated M.C.L. § 445.258 by communicating with plaintiff’s

               daughter.

       Wherefore, plaintiff seeks judgment against defendants for:

       a)      Actual damages pursuant to M.C.L. § 445.257(2);

       b)      Treble the actual damages pursuant to M.C.L. § 445.257(2);

       c)      Statutory damages pursuant to M.C.L. § 445.257(2);

       d)      Reasonable attorney’s fees and court costs pursuant to M.C.L. § 445.257(2); and

       e)      Equitable relief pursuant to M.C.L. § 445.257(1).

                            Count 4 – Michigan Occupational Code

       173.    Plaintiff incorporates the foregoing paragraphs by reference.

       174.    Each defendant has violated the MOC. Each defendant’s violations of the MOC

include, but are not necessarily limited to, the following:

       a)      Defendants violated M.C.L. § 339.915(a) by communicating with a debtor in a

               misleading or deceptive matter, including simulated judicial process;

       b)      Defendants violated M.C.L. § 339.915(e) by making an inaccurate, misleading,

               untrue, or deceptive statement or claim in a communication to collect a debt;

       c)      Defendants violated M.C.L. § 339.915(e) by concealing or not revealing the

               purpose of a communication when it is made in connection with collecting a debt;

       d)      Defendants violated M.C.L. § 339.915(f) by misrepresenting in a communication

                                                 38
Case 1:21-cv-00211-HYJ-SJB ECF No. 1, PageID.39 Filed 03/04/21 Page 39 of 39



             with a debtor the following: (i) the legal status of a legal action being taken or

             threatened; (ii) the legal rights of a creditor or debtor; and (iii) that the

             nonpayment of a debt will result in the debtor’s arrest or imprisonment, or the

             seizure, garnishment, attachment or sale of the debtor’s property;

      e)     Defendants violated M.C.L. § 339.915(n) by using a harassing, oppressive, or

             abusive method to collect a debt;

      f)     Defendants violated M.C.L. § 339.915(q) by failing to implement a procedure

             designed to prevent a violation by an employee; and

      h)     Defendants violated M.C.L. § 339.919 by communicating with plaintiff’s brother.

      Wherefore, plaintiff seeks judgment against defendants for:

      a)     Actual damages pursuant to M.C.L. § 339.916;

      b)     Treble the actual damages pursuant to M.C.L. § 339.916;

      c)     Statutory damages pursuant to M.C.L. § 339.916;

      d)     Equitable relief pursuant to M.C.L. § 339.916; and

      e)     Reasonable attorney’s fees and court costs pursuant to M.C.L. § 339.916(2).


Dated: March 3, 2021                                 /s/ Phillip C. Rogers
                                                      Phillip C. Rogers (P34356)
                                                      Attorney for Plaintiff
                                                      6140 28th Street SE, Suite 115
                                                      Grand Rapids, Michigan 49546-6938
                                                      (616) 776-1176
                                                      ConsumerLawyer@aol.com




                                                39
